Citation Nr: 1119481	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran was a member of the Army National Guard from July 1982 to November 2006.  The Veteran served on active duty from February 2003 to April 2004 and from April to May 2005.  The Veteran also had active duty training (ACDUTRA) from July to November 1982 and from March 8 to March 25, 1985.  He also had various additional shorter periods of active duty, ACDUTRA and inactive duty training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in July 2010 when it was remanded for further development.  A March 2011 supplemental statement of the case (SSOC) again denied the Veteran's claim for service connection for left ear hearing loss.  The case has since been returned to the Board for further appellate consideration.  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

Although further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for left ear hearing loss.  

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus (i.e., link) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2010).

Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).

Accordingly, service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated while performing active duty or ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Here, the Veteran contends that he is entitled to service connection for left ear hearing loss due to military service.  The Veteran's DD Form 214 lists his military occupational specialties (MOS) as a health care specialist and a helicopter repairman.  His military decorations show that he received a master aviation badge and he was a qualified marksman with a pistol and the M-16.  Accordingly, acoustic exposure during military service is conceded.  

Service treatment records show that in April 1982, an enlistment examination was performed and showed hearing in the left ear was within normal limits.  The Veteran underwent annual "flight physicals," however, none specify whether they were for activation to active duty, enlistment, reenlistment, or separation.  In any event, hearing loss for VA purposes was first shown on a January 1996 flight physical.  

An Army National Guard Retirement Points History Statement shows that from March 1995 to March 1996, the Veteran earned points towards retirement for both INACDUTRA and ACDUTRA.  Unfortunately, however, the claims file still does not include a specific summary of when the Veteran was on active duty, ACDUTRA or INACDUTRA as directed by the Board's July 2010 remand instructions.  Such a summary was supposed to be provided to the VA examiner for use in evaluating the claim.  Therefore, the Board finds that additional development is required to determine the exact dates of any such service.  As stated in the July 2010 Board remand, one method which does not appear to have been attempted in this case is to contact the Defense Finance and Accounting Service and request records of the periods for which the Veteran received pay.  

In addition, the Board notes that the RO has found that left ear hearing loss preexisted active duty from February 2003 to April 2004, thus requiring evidence that left ear hearing loss was aggravated by military service.  However, because the RO has not yet identified and verified periods of active duty, ACDUTRA, and INACDUTRA, the record has not yet conclusively established that left ear hearing loss preexisted active duty, ACDUTRA, or INACTDUTRA.  Accordingly, following verification of the exact dates of active duty, ACDUTRA, and INACDUTRA, should the RO/AMC continue to find that left ear hearing loss preexisted military service, the RO/AMC should provide the Veteran with corrective VCAA notice pertaining to aggravation of a disability as directed by the July 2010 remand instructions.  The Board notes that the July 2010 corrective VCAA notice sent in accordance with the July 2010 remand instructions pertained to secondary service connection rather than aggravation of a preexisting disability as directed.

Finally, in accordance with the July 2010 remand directives, the Veteran was afforded a VA audiological examination in October 2010.  Unfortunately, however, likely due the RO/AMC's failure to provide the examiner with the Veteran's dates of active duty, ACDUTRA, and INACDUTRA as directed by the Board's July 2010 remand directives, it appears that despite notation that the claims file was reviewed, the October 2010 VA examiner only considered flight physicals (referred to as "enlistment and separation examinations") dated May 2002 and July 2004.  Despite the examiner's notation in the examination report that the claims file was reviewed, the report does not contain any indication that flight physicals dating back to the Veteran's enlistment in 1982 were reviewed.  Significantly, the October 2010 VA examiner did not note that upon entrance to military service in 1982 the Veteran's hearing was within normal limits, the examiner did not note that the first indication of a left ear hearing loss disability appeared on a January 1996 flight physical, the examiner did not discuss military noise exposure prior to 2002 and the potential effects that such exposure may or may not have had on the Veteran's current left ear hearing loss disability, and finally, the examiner did not address the issue of aggravation as directed by the July 2010 remand directives.  The Court has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In short, considering that the claims file is yet to be fully developed, the examiner was not given a full record to review in association with the examination.  Accordingly, the Veteran must be afforded a new VA audiological examination to obtain a nexus opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

In the examination report, the examiner must opine as to whether it is at least as likely as not that the Veteran's left ear hearing loss disability is related to or had its onset in service, to include an opinion as to whether the condition initially manifested during a period other than active service, ACDUTRA, or INACDUTRA, and was aggravated during any subsequent period of service.  In order for this to be possible, however, the Board reiterates that the RO/AMC must first verify all periods of active duty, ACDUTRA, and INACDUTRA and provide such findings in written format for the examiner to review.   

In addition, the Board notes that despite the Veteran's denial of post-service occupational or recreational noise exposure at the October 2010 VA audiological examination, a June 2006 VA treatment record for an unrelated condition shows an eighteen year history of full-time employment with the Army National Guard working in aircraft maintenance.  There is no indication in the claims file that such employment was qualifying service for compensation purposes, however, it is relevant to this appeal in regard to the Veteran's credibility and any potential effects of post-service occupational noise exposure on the Veteran's current left ear hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the United States Army Reserve and the National Guard, and request verification of all dates of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA).  Once completed, the RO/AMC should associate a written summary of all such periods with the claims file.  

2. If necessary, the RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty training (ACDUTRA), and inactive duty training (INACDUTRA) in the United States Army Reserves and National Guard.

3. The RO/AMC should send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for aggravation of a pre-existing disorder.

4. Afford the Veteran an opportunity to submit or identify any evidence pertinent to his claim.

5. Obtain all updated VA outpatient records dated since November 2010 from the Murfreesboro, Tennessee VA Medical Center.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6. After completion of the above development to the extent possible, the Veteran should be afforded a new VA audiological examination to determine the nature and etiology of his left ear hearing loss disability.  All necessary tests and studies should be performed.  The examiner should review the claims file prior to rendering his or her opinion, to include the summary prepared by the RO showing all periods of active duty, ACDUTRA, and INACDUTRA and should state that this was done in his or her report.  The examiner should address the etiology of the Veteran's left ear hearing loss at the time of the examination in light of his military service acoustic.  The examiner should provide an opinion as to whether or not it is at least as likely as not (at least 50 percent likely) that the Veteran's left ear hearing loss was due to or aggravated by any period of active duty, ACDUTRA, or INACDUTRA.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

7. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, then he and his representative should be provided with a supplemental statement of the case (SSOC) and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


